Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
One claim (claim 1) is currently pending and is the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Suggestion to Retain Counsel
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.  
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.  

Information Disclosure Statement
No Information Disclosure Statements (IDSs) have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.  
For example, the abstract of the disclosure states that the claimed compounds have been shown in clinical trials to reduce radiation-induced inflammation.  However, no clinical trials or other such studies have been provided to the USPTO.  The journal articles/studies/clinical trials referenced in the abstract should be provided to the USPTO (on an IDS) so they can be considered for their relevance to patentability.  

Specification (Title)
The title of the invention is objected to because it appears to contain a proposed commercial or trade name for the claimed product.  A new title should be provided that eliminates reference to the commercial or trade name.  The examiner suggests "Anti-radiation vitamin supplement".  See MPEP § 606.01.  

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant's use.  
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.  
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.  
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.  
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.  
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.  
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.  
(g) BACKGROUND OF THE INVENTION.  
(1) Field of the Invention.  
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.  
(h) BRIEF SUMMARY OF THE INVENTION.  
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).  
(j) DETAILED DESCRIPTION OF THE INVENTION.  
(k) CLAIM OR CLAIMS (commencing on a separate sheet).  
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).  
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825).  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.  

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts: 
(1) Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled “Technical Field.”  
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”  
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d).  A brief summary or general statement of the invention as set forth in 37 CFR 1.73.  The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.  
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.  
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g).  A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately.  Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.  
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m).  The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b).  The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).  
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
The single claim presented is objected to because of the following informalities: 
A.  The words "Vitamin" (in the phrases "Vitamin C" and "Vitamin E"), "Zingerone", "Lutein", "Zeaxanthin", and "Selenium" should not be capitalized.  
B.  The phrase "also known as" should be deleted so the claim reads "zingerone (vanillylacetone)".  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is indefinite in the recitation "Vitamin C extract (as ascorbic acid)".  Vitamin C refers to a specific chemical compound, ascorbic acid.  The recitation of "Vitamin C extract" is unclear because this language implies that the claimed component is extracted from Vitamin C, which does not make sense if ascorbic acid is the intended component (ascorbic acid IS vitamin C).  Additionally, it is unclear if applicant intends the claim to be a product-by-process claim where the recited Vitamin C (ascorbic acid) is extracted from some other unspecified source.  The examiner suggests removing the term "Vitamin C" and removing reference to an extract so the claim reads "not less than 225 mg and not more than 275 mg ascorbic acid".  
For the purposes of this Office Action, this term/phrase will be interpreted to refer to ascorbic acid, which appears to be consistent with the Formulation described in the specification (i.e., no extract is used or described in the Formulation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

The claim is rejected under 35 U.S.C. 103(a) as being unpatentable over YAMAMOTO (Yamamoto, T., et al. (2017), Chapter 3, in Vitamin C, A. Hamza, ed.; IntechOpen; pp. 37-60), GONZÁLEZ (González, S., et al. J. Invest. Dermatol. (2003), 121(2); 399-405), KARABULUT-BULAN (Karabulut-Bulan, O., et al. Pakistan J. Zool. (2016), 48(5); 1225-1232), RAO (Rao B. N., et al. Mutat. Res. (2009), 677; 33-41), SMIDT (US 2015/0289553; Pub. Oct. 15, 2013), and KELLERHALS (WO 2013/043193; Pub. Mar. 28, 2013).  
The instant claim is drawn to a composition comprising six known dietary supplements (vitamins, carotenoids, minerals).  The specification states that the composition is for use to help relieve the negative effects of radiation on the body.  However, each of the components in the claimed composition is not only known as a dietary supplement, but is also known to have anti-radiation properties/utility.  
For example, Yamamoto reports on the radioprotective effect of vitamin C (title; abstract).  Yamamoto teaches that vitamin C is a strong antioxidative agent with potent radio-protective effects.  When bodies are exposed to radiation, the exposure evokes free radicals and ROS, which oxidize cell components, resulting in cell damage.  Antioxidants such as vitamin C protect hosts from radiation damage by scavenging such radical products (Introduction, p. 38; sections 2.4-2.7, 3.4; Figs. 5-6; Conclusions).  
González reports that lutein and zeaxanthin are carotenoids with antioxidant properties (title; abstract).  González teaches that orally administered lutein and zeaxanthin reduced UV radiation induced cellular damage including inflammation (abstract; Discussion, p. 403, 2nd col.; p. 404, 1st col.; Figs. 1-5).  
Karabulut-Bulan reports on the protective effects of vitamin E and selenium prior to radiation treatment (title; abstract).  Karabulut-Bulan teaches that pretreatment with antioxidants is known to be useful against radiation damage (abstract).  Karabulut-Bulan teaches that radiation forms reactive oxygen species (ROS) which damage tissues (Introduction; Discussion).  Antioxidants such as vitamin E and selenium scavenge ROS and act as protective agents against radiation (Introduction; Figs. 1-3; Discussion).  Karabulut-Bulan teaches vitamin E and selenium have a protective effect against radiation-induced damage (Discussion).  
Rao reports on the radioprotective and antigenotoxic activity of zingerone (title; abstract).  Rao teaches that zingerone and other compounds from ginger possess antioxidant and free radical scavenging activities (Introduction, pgs. 33-34).  Rao teaches that zingerone has potent radioprotective effects and reduces cell damage due to radiation exposure, due to the ROS scavenging activity of zingerone (Results sections 4.1-4.7; Figs. 1-3; Discussion).  
Because each of the claimed components is known separately (or together as in the case of lutein/zeaxanthin and vitamin E/selenium) as a radioprotective supplement, it would be obvious to combine these components together into a composition.  In doing so, one would expect to prepare a composition having radioprotective activity.  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  
Regarding the claimed amounts, the amount of a drug is a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages (or amounts of drugs), without more, is generally insufficient to patentably distinguish over the prior art.  
Furthermore, the claimed amounts appear to be typical amounts that would be formulated in an oral dietary supplement in the course of normal practice.  For example, Smidt discloses dietary supplement formulations based on the known safe limit amount of the various ingredients (title; abstract).  Smidt teaches the following clinically effective dosage ranges: vitamin C (9-10,000 mg), vitamin E (1.5-1,342 mg; note that 1 mg vitamin E = about 1.5 IU), lutein (0.1-20 mg), zeaxanthin (0.01-10 mg), and selenium (5.5-200 mcg) (Table 2).  
Similarly, Kellerhals discloses dietary supplements for reducing symptoms associated with physiological stress (title; abstract; [0022]; claims 7, 17).  Kellerhals teaches the effective dose of vanillylacetone (i.e., zingerone) ranges from about 0.5 mg to about 1 g for each kg of body weight, more specifically between about 2-40 mg vanillylacetone per kg.  For example, an adult male weighing 80 kg would be administered between 150 mg to 3.5 g vanillylacetone orally per day ([0037]).  
In light of the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine known dietary supplement ingredients into a single composition.  One would have been motivated to do so since each component alone is known to have antioxidant/radioprotective effects, so one would expect a composition comprising the combination to be useful as an antioxidant/radioprotective composition.  Further, the claimed amounts for each component fall squarely within the known clinically effective dosage ranges typical for these components in the art and it would have been routine for the artisan to use the amounts as claimed in an oral supplement.  

Conclusion
The claim is rejected.  No claim is currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658